NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-20 is the recitation in claim 1 of a closed cell crosslinked polyolefin foam sheet comprising an opposing first surface region and a second surface region, and an intermediate region disposed therebetween, wherein a ratio of a gel content of the intermediate region versus an average gel content of the first surface region and the second surface region is less than 50%. 
The closest prior art is that previously made of record, i.e. Iuchi et al. (JP 2004-204154). Because Iuchi et al. is in Japanese, the machine-translated English equivalent is discussed below. 
Iuchi et al. teach a crosslinked polyolefin resin foam (page 1, line 14).  The crosslinked polyolefin resin foam has a middle layer portion excluding a portion from both sides. See page 8, lines 306-308. The average cell diameter of the middle layer portion, excluding the portion from both sides (first and second surface regions on opposite sides of the middle region) is preferably 1.6 times or more the average cell size diameter of each surface layer portion, more preferably double or more. See page 8, 
It is noted that paragraph 52 of the instant specification equates a degree of crosslinking to a gel content. Iuchi teaches the surface layer portion has a higher gel fraction than the middle layer, which corresponds to a higher crosslinking of the surface portion than the middle portion (pg. 5, lines 187-190). The density of the foams of Iuchi et al. is preferably from 0.01 to 0.1 g/cm3, which is a range of from about 0.62 pcf to 62 pcf.
Iuchi teaches the difference between the degree of crosslinking (i.e., gel content) of the surface portion and the degree of crosslinking of the middle portion is 3% or more, more preferably 10% or more and preferably 50% or less, more preferably 30% or less (pg. 5). A difference of 10% between the degree of crosslinking of the surface portion and the middle portion corresponds to a ratio of crosslinking (i.e., gel content) of 90%. When the surface is 100, then 10% difference of the middle is 90, and then 90/100 is 0.90, or 90%. A difference of 50% between the degree of crosslinking of the surface portion and the middle portion corresponds to a ratio of crosslinking (i.e., gel content) of 50%. Thus, the teachings of Iuchi corresponds to a ratio of gel content of the middle portion to a surface portion of 50-90%. When the surface is 100, then 3% difference of 
Iuchi fails to teach a closed cell crosslinked polyolefin foam sheet having a ratio of a gel content of the intermediate region versus an average gel content of the first surface region and the second surface region is less than 50%. The range disclosed in Iuchi falls outside the requirements of amended instant claim 1, and it would not have been obvious to one of ordinary skill in the art, given the teachings of Iuchi, to produce a foam having a ratio of a gel content of the intermediate region versus an average gel content of the first surface region and the second surface region is less than 50% as required by the instantly claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766